Citation Nr: 1417256	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 2, 2010, for special monthly pension based on the need for the regular aid and attendance of another person (SMP).


REPRESENTATION

Appellant represented by:	Jennefer C. Garnty, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from January 1946 to June 1947.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for February 2014, but the Veteran did not report and has not requested that the hearing be rescheduled.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The Veteran's initial claim for pension benefits was received on November 2, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 2, 2010, for SMP have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400,3.401 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the earliest possible effective date for the award of pension benefits is the date of receipt of the claim.  There is no additional evidence that could be obtained to substantiate this claim.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of pension based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2013).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).



Factual Background and Analysis

The appellant was granted entitlement to nonservice-connected pension and special monthly pension based on the need for aid and attendance effective November 2, 2010; this date corresponds to the date that the RO had documented receipt of the Veteran's informal claims of entitlement to nonservice-connected pension and special monthly pension based on the need for aid and attendance.

The controversy in this case rests entirely upon the date of receipt of the claim.  The appellant's contention is that the claim was sent to the RO in October 2010 so the date of receipt of the claim should be in October 2010.  The record indicates that the Veteran's representative believed the date a claim was postmarked, rather than received, established the date of claim. 

An effective date is typically determined based upon when the claim for benefits was received, and the date of receipt is determined by the date stamp on the form.  The file does not contain any claim date-stamped in October 2010; the earliest claim is dated November 2, 2010.  The Veteran has not alleged filing a previous claim, and although the exact date on which the Veteran became totally and permanently disabled as well as when he met the criteria for aid and attendance appears to predate November 2, 2010, there is no indication that the Veteran's disabilities were so incapacitating that he was prevented from filing the claim earlier.  38 C.F.R. § 3.400(b)(1)(ii)(B).

The earliest possible effective date is November 2, 2010, the date of receipt of the claim.  The Board understands the Veteran's argument; however, there is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  The Board is bound by the law and regulations.  Accordingly, the appellant's claim must be denied for lack of legal merit. 


ORDER

An effective date earlier than November 2, 2010, for the award of SMP is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


